Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney J. Wiley Horton on 23 March 2022.

The application has been amended as follows: 
In line 2 of claim 1, the word “control” has been deleted from the phrase “fan control unit”.
In lines 13-14 of claim 1, the word “control” has been deleted from the phrase “fan control unit”.
In line 21 of claim 1, the phrase “when heating is needed in said space” has been replaced with “operating in a heating mode, said heating mode including”.
In line 25 of claim 1, the phrase “when heating is needed in said space” has been replaced with “operating in a cooling mode, said cooling mode including”.
claim 6, the word “control” has been deleted from the phrase “fan control unit”.
In line 2 of claim 8, the word “control” has been deleted from the phrase “fan control unit”.
In lines 13-14 of claim 8, the word “control” has been deleted from the phrase “fan control unit”.
In line 17 of claim 8, the phrase “when heating is needed in said space” has been replaced with “operating in a heating mode, said heating mode including”.
In line 20 of claim 8, the phrase “when heating is needed in said space” has been replaced with “operating in a cooling mode, said cooling mode including”.
In line 2 of claim 13, the word “control” has been deleted from the phrase “fan control unit”.
In line 3 of claim 15, the word “control” has been deleted from the phrase “fan control unit”.
In line 15 of claim 15, the word “control” has been deleted from the phrase “fan control unit”.
In line 16 of claim 15, the word “control” has been deleted from the phrase “fan control unit”.
In line 29 of claim 15, the word “control” has been deleted from the phrase “fan control unit”.
In line 32 of claim 15, the phrase “when heating is needed in said first space” has been replaced with “operating in a first heating mode, said first heating mode including”.
claim 15, the phrase “when heating is needed in said first space” has been replaced with “operating in a first cooling mode, said first cooling mode including”.
In line 38 of claim 15, the phrase “when heating is needed in said second space” has been replaced with “operating in a second heating mode, said second heating mode including”.
In line 41 of claim 15, the phrase “when heating is needed in said second space” has been replaced with “operating in a second cooling mode, said second cooling mode including”.
Claim 20 has been cancelled.

Allowable Subject Matter
Claims 1-19 are allowed.

Specification
The disclosure is objected to because of the following informalities:
Throughout the disclosure, the term “micro chiller” is alternately presented as two word as “micro chiller” (the title, abstract, most of the specification, and labels of figs. 21 and 22) and as one word as “microchiller” (in ¶ 173 of the specification as numbered in US Publication No. 2021/0132640 A1 and throughout the claims).  Harmonization to a single spelling of this term is requested.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In fig. 6, the reference numerals 76A (top) and 76B (right) are not present in the specification.
In fig. 7, the reference numeral 89 (bottom left) is not present in the specification.
In figs. 8, 9, and 10, boxes are illustrated above the pumps 114 and 116 but are not labeled or connected to these pumps or any other elements in the drawings.  The same structures are illustrated in figs. 16, 17, and 18 in which the pumps are illustrated but not labeled.  The specification is silent with regard to the identity of these boxes or the elements they represent.

Further, the drawings are objected to because in fig. 3, three instances of “air handler 18” are illustrated but the bottom-most of these air handlers is depicted differently from the other two, with a horizontal line extending through the unit nearly entirely from left to right in addition to the zig-zag line present in the other units.  Correction is required.

At the edges of fig. 5, labels are present which are rotated 90º relative to the other labels.  This makes it unclear whether the label at the left edge of the figure is 66 or 99.  The specification identified this element as “west zone 66”, all labels should be oriented in the same direction for clarity.



In figs. 19, 20, and 21, the reference numerals 172, 174, 175, and 178 are present at the left edge of the figure but are not provided with lines or arrows to identify the elements to which these labels apply.  Although the specification identifies these numerals as corresponding to valves, lines or arrows should be added to the figures to provide clarity in the labeling of the elements.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limitations of the instant independent claims, particularly:
A method of controlling a temperature in a building, the method comprising providing a microchiller including a compressor, condenser, expansion valve, and evaporator circulating a refrigerant therethrough, providing a primary liquid loop running through the building and a secondary liquid loop running through the microchiller and a fan control unit which includes a liquid coil and a fan to blow air over the liquid coil and into a space of the building, the method further comprising maintaining the liquid in the primary liquid loop between 18º and 26º C and, when heating is needed in the space, circulating liquid in the primary liquid loop through the evaporator and circulating liquid from the secondary liquid loop through the condenser and when heating (refer to the above rejection of the independent claims under 35 U.S.C. 112(b) regarding this interpretation) is needed in the space, circulating liquid in the secondary liquid loop through the evaporator and circulating liquid from the primary liquid loop through the condenser as recited in instant independent claim 8.  
claim 1 further limits such a method teaching that a first set of valves is provided for controlling flow through the evaporator and a second set of valves is provided for controlling flow through the condenser.  
Instant independent claim 15 further limits such a method teaching that providing first and second microchillers, and respective first and second primary and secondary liquid loops for independently controlling temperature in a first and second space of a building.

    PNG
    media_image1.png
    604
    466
    media_image1.png
    Greyscale



US Publication No. 2016/0356531 A1 to Cline et al. teaches in fig. 5, shown below, a heat pump system in which two chillers (10a and b) are provided with compressors (22a and b), condensers (26a and b), expansion valves (24a and 24b) and evaporators (28a and b).  The heat exchangers (26 and 28) are alternately connected by a secondary fluid circuit containing a current or water and/or glycol to a cooling load (94) a heating load (92) and a water source (88) but does not teach operations in which the one of these heat exchangers that connects to each of the cooling load and heating load are reversed so that each connects to one of these loads in each of the modes and further does not teach the water and/or glycol being maintained at a temperature between 18 and 26º C.  

    PNG
    media_image2.png
    649
    459
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	23 March 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763